I concur in the majority opinion holding that the actual damages sustained by appellee, as proven by the evidence, are not sufficient to uphold a verdict for $5,700.
The facts of the case would have warranted the infliction of punitive damages, and, in my opinion, if punitive damages had been sued for, and if the issue thereon had been submitted to the jury, the verdict would not be excessive. Since the appellee did not sue for punitive damages, and did not request an instruction to the jury thereon, he cannot recover the same. Gulf, Mobile 
Northern Railroad Co. v. Graham, 153 Miss. 72, 117 So. 881. Therefore, appellee's recovery on the first trial is limited to the actual damages sustained by him, and I concur with the majority of the Court in holding that the actual damages proven are not sufficient to uphold the jury's verdict.